EXHIBIT 10.2

 

AMENDED AND RESTATED PROMISSORY NOTE

 

U.S.$8,083,333.37 

Dated: February 24, 2014 New York, New York

 

1.Obligation and Repayment: For value received, Borrower absolutely and
unconditionally promises to pay to the order of the Bank, at the Office, without
defense, setoff or counterclaim, the principal amount of Eight Million
Eighty-Three Thousand Three Hundred Thirty-Three and 37/100 United States
Dollars, together with interest and any other sum(s) due and payable as
specified below. The principal amount of this Note shall be due and payable in
consecutive monthly installments of which each but the last shall be in the
amount of $134,722.22 and the last of which shall be equal to the then unpaid
principal balance of this Note. The first such installment shall be due on March
24, 2014. Each subsequent installment shall be due on the corresponding day of
each month thereafter (of if such corresponding day is not a Business Day, on
the immediately succeeding Business Day). The remaining unpaid principal balance
shall be due on February 24, 2019, unless due and payable sooner in accordance
with the terms of this Note and Rider.

 

2.Interest: Subject to paragraph A(2) of the Terms and Conditions, interest
shall accrue on the principal amount of this Note outstanding from time to time
at the following rate described in the Rider referred to in Paragraph 3 below
(the “Loan Rate”). Interest shall be payable in accordance with the attached
Rider and at any Payment Date and at any time that any part of the principal or
any installment of this Note is paid.

 

3.Riders: In the event of any inconsistency between this Note and any Rider(s)
to which this Note is subject, the provisions of such Rider(s) shall prevail.
This Note is subject to the following Rider, which is part of this Note:

 

Term or Installment Rider to Promissory Note Loan(s) Denominated in U.S. or
Other Currency LIBOR-Based Rate

 

4.Address and Identification of Borrower:

Address: 85 Fifth Avenue 

 New York, NY 10003-3019 

Telephone: 212-206-8800 

Fax: 212-206-8814 

Social Security or Taxpayer ID number: 

13-315-6768                                          

 

5.Agreement to All Terms and Conditions; Authorization to Complete Blanks: This
Note is subject to all of the Terms and Conditions set forth below. Each of the
undersigned agrees to all of the provisions of this Note, including the Terms
and Conditions and any Rider(s). The Bank is authorized to complete any blank
space in this Note. Such completion shall be conclusive, final and binding on
Borrower in the absence of manifest error and if not inconsistent with any
arrangement between Borrower and the Bank.    6.No Representations or Agreements
by the Bank: Each of the undersigned acknowledges that the Bank has made no
representation, covenant, commitment or agreement to Borrower except pursuant to
any written document executed by the Bank.    7.No Representation of
Nonenforcement: Each of the undersigned acknowledges that no representative or
agent of the Bank has represented or indicated that the Bank will not enforce
any provision of this Note, including the Terms and Conditions and any Rider(s),
in the event of litigation or otherwise.    8.Waiver of Jury Trial: Borrower
waives, and understands that the Bank waives, the right to a jury trial with
respect to any dispute arising hereunder or relating to any of the Liabilities;
any judicial proceeding with respect to any such dispute shall take place
without a jury.    9.Execution of Promissory Note: Borrower understands that by
signing this Note he/she/it is agreeing to all of the terms as contained in this
Note and all other Terms and Conditions and Rider(s) attached hereto and made a
part hereof.

 

Print name of Borrower: ARK RESTAURANTS CORP., a New York corporation

 

  (Signature) By:  /s/ Robert Stewart  

Print name:      Robert Stewart 

Title or capacity (if signing on behalf of Borrower):

  President  

  (Signature) By:   

  Print name:   

  Title or capacity (if signing on behalf of Borrower):        

 

Documentary stamp tax has been paid and the proper stamps affixed to the
Mortgage securing this Note

 



TERMS AND CONDITIONS

 

Definitions are set forth in paragraph N.

 

A.Calculation and Accrual of Interest: (1) Generally. Interest shall be
calculated on a daily basis on outstanding balances at the Applicable Rate,
divided by 360, on the actual days elapsed. During any time that the Applicable
Rate would exceed the applicable maximum lawful rate of interest, the Applicable
Rate shall automatically be reduced to such maximum rate. Any interest payment
made in excess of such maximum rate shall be applied as, and deemed to be, in
the Bank’s sole discretion, (a) a payment of any of the Liabilities, in such
manner as determined by the Bank, or (b) cash collateral to be retained by the
Bank to secure repayment of this Note. (2) Increased Rate. Interest shall accrue
at the Increased Rate upon and after (a) the occurrence of any Debtor Relief
Action, (b) any demand of payment of this Note (if payable on demand) or (c) the
occurrence of any Event of Default (if this Note is payable other than on
demand). (3) Accrual. To the extent permitted by Law, interest shall accrue at
the Applicable Rate on all unpaid Liabilities under this Note, including but not
limited to any unpaid interest and any unpaid obligation owed pursuant to
paragraph B (Indemnification). B.Indemnification: To the extent permitted by
Law: (1) Taxes. All payments under this Note shall be made free and clear of,
and without deduction for, any Taxes. If Borrower shall be required to deduct
any Taxes in respect of any sum payable under this Note, then (a) the sum
payable shall be increased so that the Bank shall receive an amount equal to the
sum the Bank would have received had no deductions been made, and (b) Borrower
shall make such deductions and shall pay the amount deducted to the relevant
Governmental Authority. Borrower shall pay to the Bank on demand, and shall
indemnify and hold the Bank harmless from, any and all Taxes paid by the Bank
and any and all liability (including penalties, interest and expenses) with
respect thereto, whether or not such Taxes were correctly or legally asserted.
Within 30 days after any Taxes are paid, Borrower shall furnish evidence thereof
to the Bank. (2) Regulatory Costs. In the event that in connection with the
transaction(s) contemplated by this Note and/or the Bank’s funding of such
transaction(s), the Bank is required to incur any Regulatory Costs in order to
comply with any Law issued after the date of this Note, then Borrower shall pay
to the Bank on demand, and shall indemnify and hold the Bank harmless from, any
and all such Regulatory Costs. (3) Costs and Expenses. Borrower shall pay the
Bank on demand, and shall indemnify and hold the Bank harmless from, any and all
Costs and Expenses. (4) Prepayment Costs. If Borrower makes any payment of
Prepaid Principal (voluntarily or not), and if the Applicable Rate with respect
to such Prepaid Principal is not a Variable Prime-Based Rate, then Borrower
shall pay to the Bank an amount sufficient to compensate the Bank for its
Prepayment Costs. Borrower acknowledges that determining the actual amount of
Prepayment Costs may be difficult or impossible in any specific instance.
Accordingly, Borrower agrees that Prepayment Costs shall be deemed to be the
excess, if any, of (i) the product of (A) the Prepaid Principal, times (B) the
Applicable Rate divided by 360, times (C) the remaining number of days from the
date of the payment to the applicable Payment Date, over (ii) that amount of
interest which the Bank determines that the holder of a Treasury Obligation
selected by the Bank in the amount (or as close to such amount as feasible) of
the Prepaid Principal and having a maturity date on (or as soon after as
feasible) the applicable Payment Date would earn if that Treasury Obligation
were purchased in the secondary market on the date the Prepaid Principal is paid
to the Bank and were held to maturity. Borrower agrees that the determination of
Prepayment Costs shall be based on amounts which a holder of a Treasury
Obligation could receive under these circumstances, whether or not the Bank
actually invests the Prepaid Principal in any Treasury Obligation. (5) Bank
Certificate. The Bank’s certificate as to any amounts owing under this paragraph
shall be prima facie evidence of Borrower’s obligation. C.Set Off: Every Account
of Borrower with the Bank shall be subject to a lien and to being set off
against the Liabilities. The Bank may at any time at its option and without
notice, except as may be required by law, charge and/or appropriate and apply
all or any part of any such Account toward the payment of any of the
Liabilities. D.Events of Default: The remainder of this paragraph D shall not
apply if this Note is payable on demand. Each of the following shall be an Event
of Default hereunder: (1) Nonpayment. (a) The nonpayment when due of any part of
the Liabilities; (b) the prohibition by any Law of payment of any part of any of
the Liabilities. (2) Bankruptcy; Adverse Proceedings. (a) The occurrence of any
Debtor Relief Action; (b) the appointment of a receiver, trustee, committee,
custodian, personal representative or similar official for any Party or for any
Material part of any Party’s property; (c) any action taken by any Party to
authorize or consent to any action set forth in subparagraph D(2)(a) or (b); (d)
the rendering against any Party of one or more judgments, orders, decrees and/or
arbitration awards (whether for the payment of money or injunctive or other
relief) which in the aggregate are Material to such Party, if they continue in
effect for 30 days without being vacated, discharged, stayed, satisfied or
performed; (e) the issuance or filing of any warrant, process, order of
attachment, garnishment or other lien or levy against any Material part of any
Party’s property; (f) the commencement of any proceeding under, or the use of
any of the provisions of, any Law against any Material part of any Party’s
property, including but not limited to any Law (i) relating to the enforcement
of judgments or (ii) providing for forfeiture to, or condemnation,
appropriation, seizure or taking possession by, or on order of, any Governmental
Authority; (g) the forfeiture to, or the condemnation, appropriation, seizure,
or taking possession by, or on order of, any Governmental Authority, of any
Material part of any Party’s property; (h) any Party being charged with a crime
by indictment, information or the like. (3) Noncompliance. (a) Any Default with
respect to any Agreement with or to the Bank, which Default Borrower fails to
cure within thirty (30) days after Bank’s written notice to Borrower thereof, it
being understood that Defaults arising from Borrower’s failure to make a payment
as and when due shall not be subject to the thirty (30) day cure period in this
Section D(3)(a); (b) the giving to the Bank by or on behalf of any Party at any
time of any materially incorrect or incomplete representation, warranty,
statement or information; (c) the failure of any Party to furnish to the Bank,
copies of its financial statements and such other information respecting its
business, properties, condition or operations, financial or otherwise, promptly
when, and in such form as, reasonably required or requested by the Bank; (d) any
Party’s failure or refusal, upon reasonable notice from the Bank, to permit the
Bank’s representative(s) to visit such Party’s premises during normal business
hours and to examine and make photographs, copies and extracts of such Party’s
property and of its books and records; (e) any Party’s concealing, removing or
permitting to be concealed or removed, any part of its property with the intent
to hinder or defraud any of its creditors; (f) any Party’s making or suffering
any Transfer of any of its property, which Transfer is deemed fraudulent under
the law of any applicable jurisdiction; (g) the revocation or early termination
of any Party’s obligations under any Agreement with or to the Bank (including
but not limited to any of the Liabilities), or the validity, binding effect or
enforceability of any of such obligations being challenged or questioned,
whether or not by the institution of proceedings. (h) the revocation,
withdrawal, expiration, reduction or default of or under any related Letter of
Undertaking or guarantee, or any agreement to which a

 



Letter of Undertaking or guarantee was issued. (4) Adverse Changes. (a) The
occurrence of a Material adverse change in any Party’s financial condition; (b)
the death or incompetence (if a person) or the dissolution or liquidation (if a
corporation, partnership or other entity) of any Party or such Party’s failure
to be and remain in good standing and qualified to do business in each
jurisdiction Material to such Party; (c) any Material Default with respect to
any Material Agreement other than with or to the Bank, which Material Default
Borrower fails to cure within thirty (30) days after Bank’s written notice to
Borrower thereof, it being understood that Material Defaults arising from
Borrower’s failure to make a payment as and when due shall not be subject to the
thirty (30) day cure period provided in this Section D(4)(c); (d) any Default
pursuant to which any Person shall have the power to effect an Acceleration of
any Material Debt; (e) any Acceleration or demand of payment with respect to any
Material Debt; (f) any Party’s becoming insolvent, as defined in the Uniform
Commercial Code; (g) the Bank’s believing in good faith that the prospect of
payment of any of the Liabilities or of performance of any other obligation of
any Party to the Bank is impaired; (h) the Material suspension of any Party’s
business which suspension is not removed within seventy-two (72) hours of its
imposition; (i) any Party’s Material failure to pay any tax when due; (j) the
expulsion of any Party from any exchange or self-regulatory organization or any
loss, suspension, nonrenewal or invalidity of any Party’s Material license,
permit, franchise, patent, copyright, trademark or the like; (k) the occurrence
of any event which gives any Person the right to assert a lien, levy or right of
forfeiture against any Material part of any Party’s property; (l) Borrower’s
failure to give the Bank notice, within 10 Business Days after Borrower had
notice or knowledge, of the occurrence of any event which, with the giving of
notice and/or lapse of time, would constitute an Event of Default. (5) Business
changes. (a) any change in Control of any Party other than a change of domicile
or similar change where there is no change in Control; (b) any merger or
consolidation involving any Party; (c) any Party’s sale or other Transfer of
substantially all of its property; (d) any bulk sale by any Party, not in the
ordinary course of business; (e) any Material change in the nature or structure
of any Party’s business. (6) Exchange Controls. (a) Any Party’s failure to
obtain any Exchange Control Permit deemed by the Bank to be necessary or
appropriate; (b) the failure to obtain the renewal of any such Exchange Control
Permit at least 30 days prior to its expiration. (7) Mortgage. The occurrence of
an Event of Default (as that term is defined in that certain Mortgage,
Assignment of Rents and Security Agreement of even date herewith made by Ark
Rustic Inn Real Estate LLC, a Delaware limited liability company, in favor of
Bank). E.Remedies: (1) Acceleration at Bank’s Option. Upon any failure to pay
this Note in full on demand (if payable on demand) or (if this Note is payable
other than on demand) upon the occurrence of any Event of Default other than any
Debtor Relief Action, then any and all Liabilities, not then due, shall, at the
Bank’s option, become immediately due and payable without notice, which Borrower
waives. (2) Automatic Acceleration. Upon the occurrence of any Debtor Relief
Action, then, whether or not any of the Liabilities are payable upon demand and
notwithstanding paragraph F, any and all Liabilities not then due, shall
automatically become immediately due and payable without notice or demand, which
Borrower waives. (3) Additional Remedies. Bank shall have all rights and
remedies available to it under any applicable Agreement or Law. F.Waiver of
Protest, etc.: Notice, presentment, protest, notice of dishonor and (except for
such of the Liabilities as are payable on demand, but subject to subparagraph
E(2)) demand for payment are hereby waived as to all of the Liabilities.
G.Payment: (1) Manner. Any payment by other than immediately available funds
shall be subject to collection. Interest shall continue to accrue until the
funds by which payment is made are available to the Bank. If and to the extent
any payment of any of the Liabilities is not made when due, the Bank is
authorized in its discretion to effect payment by charging any amount so due
against any Account of Borrower with the Bank without notice, except as may be
required by law, whether or not such charge creates an overdraft. (2)
Application. Any payment received by the Bank (including a deemed payment under
paragraph A, a set-off under paragraph C or a charge against an Account under
this paragraph G) shall be applied to pay any obligation of indemnification
(including but not limited to under paragraph B) and to pay any other
Liabilities (including interest thereon and the principal thereof) in such order
as the Bank shall elect in its discretion. Borrower will continue to be liable
for any deficiency. (3) Prepayment. Borrower shall be entitled to pay any
outstanding principal amount or installment under this Note on any Business Day
prior to the applicable Payment Date without the prior consent of the Bank,
provided that (a) any such payment shall be together with payment of all
Liabilities then due and all interest accrued on the Prepaid Principal to the
date of such payment, and (b) if the Applicable Rate with respect to such
Prepaid Principal is not a Variable Prime-Based Rate, any such payment shall be
on not less than 5 Business Days’ notice to the Bank and shall be accompanied by
any amount required pursuant to subparagraph B(4). Any such payment shall,
unless otherwise consented to by the Bank, be applied pro rata to the last
outstanding principal amount(s) to become due under this Note in inverse order
of maturity. (4) Non-Business Days. If any payment of any of the Liabilities is
due on any day that is not a Business Day, it shall be payable on the next
Business Day. The additional day(s) shall be included in the computation of
interest. (5) Extension at Bank’s Option. The Bank shall have the option, which
may be exercised one or more times by notice(s) to Borrower, to extend the date
on which any amount is payable hereunder to one or more subsequent date(s) set
forth in such notice(s). (6) Late Payment. Without limiting or waiving any
rights or remedies of the Bank contained in the Note or under applicable law,
and without implying that the Bank has any obligation to declare or to notify
the Borrower of the occurrence of any Event of Default, if the Bank has neither
declared nor notified the Borrower of the occurrence of an Event of Default, and
if any amount of any required payment of principal, interest fees and/or Late
Charge (as defined below) under the Note is not paid in full within (7) seven
days after the same is due, then in addition to all interest, penalty interest
or other fees due to the Bank pursuant to the Note, any rider to the Note or any
agreement or document related to this credit facility, the Borrower shall pay
the Bank a late fee equal to $14.30 for each day thereafter. Any amount due
under this paragraph shall be referred to herein as a “Late Charge”. The
Borrower shall pay any and all such Late Charges in addition to all payments of
principal, interest and fees (if any) under the Note, provided, however, that
during any time that any of the above Late Charges would cause the total
interest payable under the Note to exceed the applicable maximum lawful rate of
interest, then the sum of (a) all such Late Charges and (b) the amount of
interest payable at the Applicable Rate shall automatically be reduced to an
amount that shall not exceed the amount of interest payable at such maximum
rate. H.Parties; Counterparts; No Transfer by Borrower: If Borrower is more than
one Person, all of them shall be jointly and severally liable under this Note.
This Note and any Rider hereto may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single instrument. The obligations under this Note shall continue
in force and shall apply notwithstanding any change in the membership of any
partnership executing this Note, whether arising from the death or retirement of
one or more partners or the accession of one or more new partners. Without the
Bank’s written consent, Borrower shall have no right to make any Transfer of any
of the Liabilities; any such purported Transfer shall be void. Subject to the
foregoing, the provisions of this Note shall be binding on Borrower’s executors,
administrators, successors and assigns. I.Bank Transfers: (1) Transferability.
Without limiting the Bank’s rights hereunder, the Bank may make a Transfer of
all or any part of (a) any obligation of Borrower to the Bank

 



(including but not limited to any of the Liabilities), (b) any obligation of any
other Party in connection with any of the Liabilities, (c) any Agreement of any
Party in connection with any of the Liabilities, (d) any collateral, mortgage,
lien or security interest, however denominated, securing any of the Liabilities,
and/or (e) the Bank’s rights and, if any, obligations with respect to any of the
foregoing. (2) Extent of Transfer. In the event the Bank shall make any Transfer
of any of the foregoing items (“Transferred Items”), then — to the extent
provided by the Bank with respect to such Transfer — the Transferee shall have
the rights, powers, privileges and remedies of the Bank. The Bank shall
thereafter, to the extent of such Transfer, be forever relieved and fully
discharged from all liability or responsibility, if any, that it may have to any
Person with respect thereto, except for claims, if any, arising prior to or upon
such Transfer. The Bank shall retain all its rights and powers with respect to
any Transferred Items to the extent that it has not made a Transfer thereof.
Without limiting the foregoing, to the extent of any such Transfer, paragraph B
(Indemnification) shall apply to any Taxes, Regulatory Costs, Costs and
Expenses, and Prepayment Costs of, or incurred by, any Transferee, and
paragraphs C (Set-Off) and G(1) (Payment-Manner) shall apply to any Account of
Borrower with any Transferee. (3) Disclosures. The Bank is authorized to
disclose to any prospective or actual Transferee any information that the Bank
may have or acquire about Borrower and any information about any other Person
submitted to the Bank by or on behalf of Borrower. (4) Negotiability Defenses
Waived. If this Note is not a negotiable instrument, Borrower waives all
defenses (except such defenses as may be asserted against a holder in due course
of a negotiable instrument) which Borrower may have or acquire against any
Transferee who takes this Note, or any complete or partial interest in it, for
value, in good faith and without notice that it is overdue or has been
dishonored or of any defense against or claim to it on the part of any Person.
J.No Oral Changes; No Waiver by the Bank; Partial Unenforceability: This Note
may not be changed orally. Neither a waiver by the Bank of any of its options,
powers or rights in one or more instances, nor any delay on the part of the Bank
in exercising any of them, nor any partial or single exercise thereof, shall
constitute a waiver thereof in any other instance. Any provision of this Note
which is prohibited, unenforceable or not authorized in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or nonauthorization, without invalidating the remaining
provisions of this Note in that or any other jurisdiction and without affecting
the validity, enforceability or legality of such provision in any other
jurisdiction. K.Disputes and Litigation: (1) Governing Law. This Note and the
rights and obligations of the Bank and Borrower hereunder shall be governed by
the internal laws of the State of New York without giving effect to conflict of
laws principles. (2) Jurisdiction, Venue, and Service of Process. Borrower
submits to the nonexclusive jurisdiction of the federal and state courts in the
State of New York in New York County with respect to any dispute arising
hereunder or relating to any of the Liabilities. Service of process may be made
on Borrower by personal delivery at, or by mail addressed to, any address to
which the Bank is authorized to address notices to Borrower. (3) Waiver of
Defenses, Setoffs, Counterclaims and Certain Damages. Borrower waives the right
to assert any defense, setoff or counterclaim in any proceeding relating in any
way to this Note or any transaction contemplated hereby. The Bank shall not have
any liability for negligence, except solely to the extent required by law and
not disclaimable, and except for its own gross negligence, willful misconduct or
criminal conduct. In any event, the Bank shall not have any liability for any
special, consequential or punitive damages. (4) Sovereign Immunity. Borrower
irrevocably waives, with respect to itself and its property, any sovereign
immunity that it may have or hereafter acquire, including but not limited to
immunity from the jurisdiction of any court, from any legal process, from
attachment prior to judgment, from attachment in aid of execution, from
execution or otherwise. L.OFAC and Patriot Act: Borrower shall: Comply with all
Anti-Terrorism Laws; immediately to notify the Bank if it obtains knowledge that
it or any of its Affiliates has become or been listed as a Restricted Party or
has been charged with or has engaged in any violation of any Anti-Terrorism Law;
not to receive any funds from a Restricted Party and, in any case, to exclude
any funds derived from any Restricted Party or from any person or entity
involved in the violation of any Anti-Terrorism Law from being used to pay debt
service or any other amounts owing under the Note; not to transfer or permit the
transfer of any legal or beneficial ownership interest of any kind in Borrower
to a Restricted Party or any person or entity involved in the violation of any
Anti-Terrorism Law; not to acquire, directly or indirectly, ownership interest
of any kind in any Restricted Party or any person or entity involved in the
violation of any Anti-Terrorism Law, not to form any partnership or joint
venture or conduct any business with any Restricted Party or any person or
entity involved in the violation of any Anti-Terrorism Law, and not to act,
directly or indirectly, as the agent or representative of any Restricted Party
or any person or entity involved in the violation of any Anti-Terrorism Law; and
to indemnify the Bank for any costs incurred by any of them as a result of any
violation of an Anti-Terrorism Law by Borrower. M.Notice: Any notice in
connection with any of the Liabilities shall be in writing and may be delivered
personally or by cable, telex, telecopy or other electronic means of
communication, or by certified mail, return receipt requested, addressed (a) to
Borrower as set forth herein or to any other address that the Bank believes to
be Borrower’s address, and (b) to the Bank at Bank Hapoalim B.M., 1177 Avenue of
the Americas, New York, New York 10036, Attention: Legal Department. Any such
notice shall be addressed to such other address(es) as may be designated in
writing hereafter. All such notices shall be deemed given when delivered
personally or electronically or when mailed, except notice of change of address,
which shall be deemed to have been given when received. N.Definitions: The
following definitions apply in this Note: (1) Acceleration: any acceleration of
payment or requirement of prepayment of any Debt, or any Debts becoming due and
payable prior to stated maturity. (2) Account: (a) the balance of any account of
Borrower with any Person, and/or (b) any property in the possession or custody
of, or in transit to, any Person, whether for safekeeping, collection, pledge or
otherwise, as to which Borrower has any right, power or interest — in each case
whether existing now or hereafter, in any jurisdiction worldwide, and whether or
not denominated in the same currency as any of the Liabilities. (3) Agreement:
any agreement or instrument (including but not limited to this Note), no matter
when made, under which any Party is obligated to any Person. (4) Applicable
Rate: whichever of the Loan Rate or Increased Rate is the applicable interest
rate at any time. (5) Anti-Terrorism Law: any U.S. State or Federal law relating
to terrorism, money laundering or any related seizure, forfeiture or
confiscation of assets, including: (a) Executive Order No. 13224 of September
23, 2001 - Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism; (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the USA PATRIOT Act), Public Law 107-56; and (c)
the Money Laundering Control Act of 1986, Public Law 99-570 (6) Bank: Bank
Hapoalim B.M. (7) Borrower: the Person(s) executing this Note at paragraph 10 or
any one or more of them. “Borrower” may refer to one or more Persons. (8)
Business Day: any day on which both (a) banks are regularly open for business in
New York City and (b) the Office is open for ordinary business. In the Bank’s
discretion, the Office may be closed on any Saturday, Sunday, legal holiday or
other day on which it is lawfully permitted to close. (9) Control: the power,
alone or in conjunction with others, directly or indirectly, through

 



 voting securities, by contract or otherwise, to direct or cause the direction
of a Person’s management and policies. (10) Costs and Expenses: any and all
reasonable costs and expenses (including but not limited to attorneys’ fees and
disbursements) incurred in connection with the Borrower and/or the Liabilities,
including but not limited to those for (a) any action taken, whether or not by
litigation, to collect, or to protect rights or interests with respect to, or to
preserve any collateral securing, any of the Liabilities, (b) compliance with
any legal process or any order or directive of any Governmental Authority with
respect to any Party, (c) any litigation or administrative proceeding relating
to any Party, and/or (d) any amendment, modification, extension or waiver with
respect to any of the Liabilities. (11) Debt: any Party’s obligation of any sort
(in whole or in part) for the payment of money to any Person, whether (a)
absolute or contingent, (b) secured or unsecured, (c) joint, several or
independent, (d) now or hereafter existing, or (e) due or to become due. (12)
Debtor Relief Action: the commencement by any Party or (unless dismissed or
terminated within 60 days) against any Party of any proceeding under any law of
any jurisdiction (domestic or foreign) relating to bankruptcy, reorganization,
insolvency, arrangement, composition, receivership, liquidation, dissolution,
moratorium or other relief of financially distressed debtors, or the making by
any Party of an assignment for the benefit of creditors. (13) Default: any
breach, default or event of default under, or any failure to comply with, any
provision of any Agreement after giving effect to any applicable notice, grace
or cure period. (14) Event of Default: any event set forth in paragraph D. (15)
Exchange Control Permit: any permit or license issued by a Governmental
Authority outside the United States under which any Party is permitted (a) to
incur and pay any of the Liabilities in the United States in any currency(ies)
in which denominated or (b) to enter into, incur and/or perform any other
obligation or Agreement. (15A) Executive Order: Executive Order No. 13224 of
September 23, 2001 - Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism; (16) Governmental
Authority: any domestic or foreign, national or local, (a) government, (b)
governmental, quasi-governmental or regulatory agency or authority, (c) court or
(d) central bank or other monetary authority. (17) Increased Rate: (a) If the
Loan Rate is a Variable Prime-Based Rate, the Increased Rate with respect to the
entire outstanding principal balance shall be the Loan Rate plus 2% per year.
(b) If the Loan Rate is not a Variable Prime-Based Rate, the Increased Rate with
respect to any amount of principal or installment shall be (i) the Loan Rate
plus 2% per year prior to the applicable Payment Date and (ii) the Prime Rate
plus 4% per year on or subsequent to the applicable Payment Date. (18) Law: any
treaty, law, regulation, rule, judgment, order, decree, guideline,
interpretation or request (whether or not having the force of law) issued by any
Governmental Authority. (19) Liabilities: (a) any and all of the Debt evidenced
by this Note, and any and all other Debt of Borrower to, or held or to be held
by, the Bank in any jurisdiction worldwide for its own account or as agent for
another or others, whether created directly or acquired by Transfer or
otherwise, and (b) any and all obligations of any other Party with respect to
any of such Debt. (20) Loan Rate: the interest rate determined under paragraph
2. (21) Material: material to the business or financial condition of any Party
on a consolidated or consolidating basis. (22) Office: the Bank’s office at 1177
Avenue of the Americas, New York, New York 10036, or such other place as the
Bank may specify by notice. (23) Party: (a) borrower; (b) any maker, co-maker or
endorser of any Agreement evidencing-, or any guarantor, surety, accommodation
party or indemnitor with respect to-, or any Person that provides any collateral
as security for-, or any Person that issues a subordination, comfort letter,
standby letter of credit, repurchase agreement, put agreement, option, other
Agreement or other credit support with respect to-, any of the Liabilities; (c)
if any Party is a partnership or joint venture, any general partner or joint
venturer in such Party; and (d) any Person (i) that is under the Control of any
Party and (ii) whose business or financial condition is Material to such Party.
(24) Payment Date: any Business Day on which any part of the principal or any
installment of this Note becomes due and payable under paragraph 1 (and not on
account of an Acceleration). (25) Person: any person, partnership, joint
venture, company, corporation, unincorporated organization or association,
trust, estate, Governmental Authority, or any other entity. (26) Prepaid
Principal: any amount of principal or any installment of this Note which
Borrower pays prior to the applicable Payment Date for such amount. (27)
Prepayment Costs: all losses, costs and expenses incurred as a result of
receiving Prepaid Principal and of reinvesting it at rate(s) which may be less
than the Applicable Rate for such Prepaid Principal. (28) Prime Rate: the Bank’s
New York Branches’ stated Prime Rate as reflected in its books and records as
such Prime Rate may change from time to time. The Bank’s determination of its
Prime Rate shall be conclusive and final. The Prime Rate is a reference rate and
not necessarily the lowest interest rate charged by the Bank. (29) Regulatory
Costs: any and all costs and expenses of complying with any Law, including but
not limited to with respect to (a) any reserves or special deposits maintained
for or with, or pledges to, or assessments, insurance premiums or special
charges paid to, any Governmental Authority, or (b) any capital, capital
equivalency ledger account, ratio of assets to liabilities, risk-based capital
assessment or any other capital substitute, risk-based or otherwise. (30)
Restricted Party: (a) any individual or entity: listed in the Annex to the
Executive Order or is otherwise subject to the provisions of the Executive
Order; (b) listed on the “Specially Designated Nationals and Blocked Persons”
list maintained by the Office of Foreign Assets Control (OFAC) of the United
States Department of the Treasury, as updated or amended from time to time, or
any similar list issued by OFAC; or (c) whose property has been blocked, or is
subject to seizure, forfeiture or confiscation, by any order relating to
terrorism or money laundering issued by the President, Attorney General,
Secretary of State, Secretary of Defense, Secretary of the Treasury or any other
U.S. State or Federal governmental official or entity. (31) Taxes: any and all
present and future taxes, levies, imposts, deductions, charges and withholdings
in any jurisdiction worldwide, and all liabilities with respect thereto, which
are imposed with respect to this Note or to any amount payable under this Note,
excluding taxes determined on the basis of the net income of a Person or of any
of its offices. (32) Transfer: any negotiation, assignment, participation,
conveyance, grant of a security interest, lease, delegation, or any other direct
or indirect transfer of a complete or partial, legal, beneficial, economic or
other interest or obligation. (33) Transferee: any Person to whom a Transfer is
made. (34) Transferred Items: items defined in paragraph I. (35) Treasury
Obligation: a note, bill or bond issued by the United States Treasury Department
as a full faith and credit general obligation of the United States. (36)
Variable Prime-Based Rate: any Applicable Rate which is determined based on the
Prime Rate. Any such rate shall change automatically when and as the Prime Rate
changes.

 